Title: To George Washington from John Ross, 25 June 1789
From: Ross, John
To: Washington, George



Sir
Burlington New Jersey June 25th 1789

I take the liberty of addressing a letter to your Excellency, and of offering myself as candidate for the appointment of Collector

of the customs or duties for the State of New Jersey. It is with reluctance that I interrupt, even for a moment, the more important business in which your Excellency must necessarily be engaged; but learning that it was proper for me to make known my pretentions to the President with whom originate all appointments to office, I have taken this method of doing it as the least troublesome to your Excellency and on many accounts the most unexceptionable. I p[r]esume not to detail Such of my pretentions as are immediately founded upon personal merit, these I leave to the enquiry of your Excellency and to the information of others more disinterested than myself. But it may not be amiss to mention that in 1781 a law was passed in New Jersey for the regulation of its trade and navigation—That the State was therein divided into three districts, the better to carry into effect the provisions contained in the law—That I was honored with the first appointment of Naval Officer for the middle district for three years, and have since twice successively been reelected to the same office by the votes of both houses of the legislature, in which I still continue and am to exercise the duties thereof untill superseded by the law about to be passed by Congress under the new Constitution. I have only to add, that if I shall be so happy as to be honored with your Excellency’s nomination and appointment to the place in question, I shall esteem it my greatest pride and ambition to discharge the duties thereof with punctuality and fidelity. I have the honor to be, with the highest respect Your Excellency’s most obedient and very humble Servant

Jno. Ross

